785 F.2d 309
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.ALFRED KING, Plaintiff-Appellant,v.LIEUTENANT CASTRO, ET AL., H. DAHILL, Defendants-Appellees.
85-3734
United States Court of Appeals, Sixth Circuit.
1/30/86

ORDER
BEFORE:  ENGEL, KENNEDY and RYAN, Circuit Judges.


1
This case has been referred to a panel of the Court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of appellant's informal brief, motion for counsel, and the record, this panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


2
The plaintiff's 42 U.S.C. Sec. 1983 complaint alleged that he was denied medication when he asked for it a half-hour after the medication call and that officers at the institution 'picked on' him because he reported the incident.  The district court dismissed the action and plaintiff appealed.


3
It is ORDERED that the motion for counsel be denied and the decision of the district court be and it hereby is affirmed for the reasons stated in the district court's decision.  Rule 9(d)(3), Rules of the Sixth Circuit.